       Case 4:17-cv-02316 Document 68 Filed on 08/06/20 in TXSD Page 1 of 3




                               UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF TEXAS
                                    HOUSTON DIVISION

NATIONS EQUIPMENT FINANCE,                         §
LLC and NATIONS FUND I, LLC,                       §
                                                   §
         Plaintiffs,                               §
                                                   §
v.                                                 §           Civil Action No. 17-cv-2316
                                                   §
KOSTA LEONTARITIS, SOPHIA                          §           JURY
PETTAS LEONTARITIS, LILIANA                        §
LANDA, ASPHWAX, INC., KOSTA OIL                    §
FIELD TECHNOLOGIES, INC. d/b/a                     §
KOSTA TECH, and ZANTE                              §
ENTERPRISES, INC.,                                 §
                                                   §
         Defendants.                               §

                            MOTION TO DISMISS WITH PREJUDICE

         Pursuant to Federal Rule of Civil Procedure 41(a)(2), Plaintiffs Nations Equipment

Finance, LLC and Nations Fund I, LLC (“Plaintiffs”) file this Motion to Dismiss with Prejudice

requesting the Court dismiss with prejudice all claims and causes of action against Defendants

Kosta Leontaritis, Sophia Pettas Leontaritis, Asphwax, Inc., Kosta Oil Field Technologies, Inc.

d/b/a Kosta Tech, Zante Enterprises, Inc. and Lilliana Landa (“Defendants”) in the above-

captioned lawsuit.

                                           BACKGROUND

         1.        Plaintiffs filed this lawsuit on July 28, 2017, and Defendants answered on October

10, 2017.

         2.        No defendant has pleaded a counterclaim.

         3.        The parties have resolved this dispute and now wish to dismiss with prejudice all

claims and causes of action asserted, or that could have been asserted, in this lawsuit.




4839-0578-9884.2
       Case 4:17-cv-02316 Document 68 Filed on 08/06/20 in TXSD Page 2 of 3




                         REQUEST FOR DISMISSAL WITH PREJUDICE

         4.        Plaintiffs request the Court dismiss with prejudice all claims and causes of action

asserted or that could have been asserted in the above-captioned cause, with each party to bear its

own attorneys’ fees and costs.

                                                Respectfully submitted,


                                                By: /s/ Afton Sands
                                                   Afton Sands
                                                   State Bar No. 24060555
                                                   Southern District of Texas No. 941545
                                                   ASands@browndean.com
                                                   BROWN, DEAN, PROCTOR & HOWELL, L.L.P.
                                                   3800 N. LAMAR BLVD., SUITE 200
                                                   AUSTIN, TEXAS 78756
                                                   (512) 599-8506 (TELEPHONE)
                                                   (817) 870-2427 (FACSIMILE)

                                                AND

                                                By:/s/ Timothy P. Ribelin
                                                   State Bar No. 24091055
                                                   Southern District of Texas No. 3170931
                                                   Tim.Ribelin@huschblackwell.com
                                                   Husch Blackwell LLP
                                                   111 Congress Avenue, Suite 1400
                                                   Austin, Texas 78701-4093
                                                   (512) 479-1153 (Telephone)
                                                   (512) 479-1101 (Facsimile)

                                                ATTORNEYS FOR PLAINTIFFS
                                                NATIONS EQUIPMENT FINANCE, LLC
                                                AND NATIONS FUND I, LLC




                                                    2
4839-0578-9884.2
       Case 4:17-cv-02316 Document 68 Filed on 08/06/20 in TXSD Page 3 of 3




                                CERTIFICATE OF SERVICE

       I certify that a copy of the foregoing pleading was filed using the Court’s CM/ECF system.
All counsel will be notified via the Court’s system.



                                            /s/ Afton Sands
                                            Afton Sands




                                               3
4839-0578-9884.2
